           Case 3:20-cv-00174-JCH Document 23 Filed 07/20/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

FELIX A. MARTINEZ,                             :              CIVIL CASE NO.
           Plaintiff,                          :              3:20-cv-00174-JCH
                                               :
VS.                                            :
                                               :
CITY OF STAMFORD,                              :
           Defendant.                          :              July 20, 2020

                              PARTIES’ JOINT STATUS REPORT


         The parties file this joint status report in compliance with the Court’s October 24, 2020,

Order.

   1. Status of Discovery- Discovery has not been completed. The parties have both served

         their compliance with the Initial Discovery Protocol. The parties may seek additional

         written discovery.

   2. Amendment to Pleadings- The parties do not contemplate requesting permission to

         amend their pleadings. However, if in ruling on the defendant’s motion to dismiss, the

         Court provides the plaintiff with an option of amending his complaint, he may choose to

         so amend his complaint;

   3. Dispositive Motions-On April 9, 2020, the defendant filed a motion to dismiss the

         Second Cause of Action in plaintiff’s First Substituted Complaint, alleging a violation of

         42 U.S.C. § 1981. Briefing on the motion to dismiss has been completed and the parties

         are awaiting a decision from the Court on the motion;




                                                   1
     Case 3:20-cv-00174-JCH Document 23 Filed 07/20/20 Page 2 of 3




4. Current Deadlines- All discovery will be completed (not propounded) by February 28,

   2021. A dispositive motion may not be filed later than April 15, 2021. A joint trial

   memorandum will be filed on or before April 15, 2021, or 30 days after ruling on

   summary judgment motion, whichever is later.

   THE PLAINTIFF

          By:/s/ Thomas W. Bucci              Date: July 20, 2020
           Thomas W. Bucci
           Fed. Bar No. 07805
           Willinger, Willinger & Bucci, P.C.
           855 Main Street
           Bridgeport, Ct 06604
           Tel: (203) 366-3939
           Fax: (203) 337-4588
           Email: thomaswbucci@outlook.com



   THE DEFENDANT




          By: Jonathan C. Sterling            Date: July 20, 2020
           Jonathan C. Sterling
           Fed. Bar No. 24576
           Carlton Fields, P.A.
           One State Street
           18th Floor
           Hartford, CT 06103
           Tel. (860) 392-5042
           Fax (860) 392-5058
           Email: jsterling@carltonfields.com




                                           2
          Case 3:20-cv-00174-JCH Document 23 Filed 07/20/20 Page 3 of 3



                                        CERTIFICATION

       I hereby certify that on July 20, 2020, a copy of the foregoing Joint Status Report was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing. Parties may access this filing through the

Court’s CM/ECF system.


                                       /s/ Thomas W. Bucci
                                           Thomas W. Bucci




                                                  3
